Filed 6/16/21 In re D.B. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    In re D.B.,
            Persons Coming Under the
            Juvenile Court Law.


    MARIN COUNTY HEALTH AND
    HUMAN SERVICES,
                                                                        A160657
            Plaintiff and Respondent,
    v.                                                                  (Marin County Super. Ct.
    J.B.,                                                                No. JV26710A)

            Defendant and Appellant.


            The juvenile court sustained an original dependency petition filed by
Marin County Health and Human Services (the Department) for half siblings
T.H. and D.B. and found they came within the court’s jurisdiction under
Welfare and Institutions Code section 300, subdivision (b).1 On disposition,
the children were given in-home placement with their father, R.H. (Father),
and D.B.’s mother, J.B. (Mother).




1           All further statutory references are to the Welfare and Institutions
Code.

                                                               1
      Months later, after the juvenile court denied the Department’s request
to dismiss T.H. and D.B.’s dependency cases, the Department filed
subsequent petitions under section 342 asserting additional grounds for
jurisdiction. It also filed supplemental petitions under section 387 seeking to
place the children outside the home. The juvenile court sustained the
petitions and removed the children from their parents’ custody.
      Father appealed the orders sustaining both the section 342 and section
387 petitions. We affirmed the orders as to him in our prior unpublished
opinion, In re T.H. (Mar. 26, 2021, A160513, 2021 WL 1153228) [nonpub.
opn.] (T.H.).
      Mother now appeals the order sustaining the section 387 petition. She
contends the order removing D.B. from her custody was not supported by
substantial evidence. We also affirm.
                                BACKGROUND
      A detailed discussion of the facts related to this dependency is set forth
in T.H., supra, 2021 WL 1153228, which we incorporate and adopt by
reference. Here we repeat many facts from that opinion verbatim, and
include additional facts which are specific to D.B. and Mother and bear on the
issues Mother raises in this appeal.
      A.    The Original Dependency Petition
      In August 2018, when this dependency case began, T.H., then 11 years
old, and D.B., then 3 years old, were living with Father and Mother and
Mother’s parents in a house owned by J.B.’s mother. T.H.’s biological mother,
Cara L., had not been in contact with her son for years.
      The Department had received its second referral regarding the family
in five months. Community professionals were concerned about the safety of
the children’s home, which had been “ ‘yellow tagged’ ” due to rot, an exposed



                                        2
ceiling, and mold in a bedroom. Clutter and trash filled the house. There
were also concerns about D.B.’s development and hygiene, and suspected
drug use by the parents.
      Around this time, police had searched the house, which happened
because Mother was on probation for drug possession and being under the
influence of a controlled substance. During the search, Mother displayed
“obvious symptoms” of drug use—she could not sit still, fidgeted, and moved
her tongue in and out of her mouth. Mother reported that she used the day
prior and was cited for being under the influence of a controlled substance.
      As part of its investigation, a Department social worker contacted the
therapist who had been counseling Mother for months. The therapist
thought Mother had been rapidly deteriorating in recent weeks and was
concerned she had relapsed after not using methamphetamine for years.
Mother smoked marijuana daily, had open wounds on her hands, arms, and
face, and was not maintaining her hygiene. She also had a history of
psychosis, and auditory hallucinations had reappeared. The therapist
expressed concern for both children and for D.B.’s lack of development in
particular.
      During a home visit, the social worker discussed the reasons for the
referral. Father said most of the clutter belonged to his mother-in-law, the
home’s owner who hoarded. D.B.’s development was a concern, as she had
missed a recent speech and development appointment. Mother reported
feeling stressed out and concerned about her health. She had been diagnosed
with schizophrenia, anxiety, and depression, for which she took a variety of
prescribed medications nightly. She also had been suffering from increased
auditory and visual hallucinations. She acknowledged smoking marijuana
three or four times a day and drinking two to three glasses of alcohol a day.



                                       3
However, Mother did not believe her marijuana use impacted her ability to
care for the children. She understood that she should take her medications
only after she stopped drinking for the day and denied that mixing
substances impaired her ability to parent. She also denied using
methamphetamine and reported that she had previously completed a
substance abuse program.
      Medical records later reviewed by the social worker indicated D.B had a
developmental delay which appeared to be impacting her behavior. It was
recommended that D.B. have a speech and language evaluation. Mother had
also been advised to enroll her in daycare or preschool to increase her
exposure to children her own age.
      After the home visit, the social worker discussed the Department’s
recommendations with Father on a phone call. The Department wanted the
clutter cleared from the children’s rooms. The Department also requested
both parents consent to be drug tested. After hesitating, Father said he
would test.
      In late August and early September 2018, through a series of telephone
calls, home visits, and outreach to other service providers aiding the family,
the Department worked with the parents to address its recommendations.
The parents made progress on clearing the children’s rooms of clutter and by
mid-September had completely cleaned up D.B.’s room. But on other issues,
they made no progress. Both declined to consent to drug tests, which Father
believed infringed on his rights. There was still a lot of clutter in the house,
as well as the problem with the bedroom ceiling and mold. D.B. had again
missed her speech and development appointment.
      Based on its ongoing concerns for the children’s well-being, the
Department filed a dependency petition for both children on September 14,



                                        4
2018, alleging they came within the juvenile court’s jurisdiction under several
subdivisions of section 300.
      At the September 2018 detention hearing, the juvenile court followed
the Department’s recommendation and kept the children in Father’s and
Mother’s custody. It further ordered family maintenance services, which
included substance abuse testing and treatment and parenting education for
both parents. The court understood Father’s opposition to drug testing but
explained it was the court’s job to ensure the children were safe. It needed
testing to understand whether the parents were using drugs and if so, to
what extent, and whether their use compromised their ability to care for the
children. Mother indicated her understanding that she was to undergo
substance abuse testing and treatment as well as mental health services.
The court said the clutter and mold were being addressed too slowly,
notwithstanding the positive improvements made in recent months. It also
pressed the parents to get the children to their medical appointments.
      The Department’s jurisdiction report, filed October 17, 2018,
recommended the juvenile court take jurisdiction over both children. The
jurisdiction report detailed the parents’ progress towards their case plan
goals since the initial petition. Clearing and repair work were still underway
at the house. The children made it to most of their scheduled health and
developmental appointments. D.B. attended her developmental assessment
and was referred to speech therapy, but Mother was uncomfortable dropping
off D.B. at a school for therapy so declined the referral. Mother stated that
when she had been told that neither parent could attend the therapy session
with D.B., they opted not to pursue it. Both parents stated they would agree
to the therapy if one could be present during appointments. However,
neither parent was worried about D.B.’s speech. They said she spoke but was



                                       5
shy around strangers. During the social worker’s visit, D.B. appeared clean
and properly dressed, healthy, and happy around her parents.
      Father and Mother also explained they found the Department
mischaracterized their substance use in the initial petition. Mother stated
that she smoked “ ‘a little’ ” marijuana in the morning, and then again at
night after the children were in bed. She stated that smoking marijuana
helped her not use methamphetamine, which she last used five years prior.
While she did not feel she had to drug test, she was willing to do so for a
period of time.
      Mother’s therapist subsequently reported Mother had been doing
“ ‘100% percent better’ ” and was “ ‘back to her old self.’ ” According to the
therapist, Mother was “again presenting as clean, nicely dressed, and sober.”
Mother shared that she had been stressed about strangers from law
enforcement, code enforcement, and the Department entering her home, as
well as issues with her own mother. However, Mother was coping better and
continuing with her weekly therapy. The therapist had no concerns about
Mother abusing substances.
      In the report’s assessment, the Department saw many strengths in the
family, including “strong and positive relationships” between everyone. The
parents were attentive to the needs of both children, who appeared
comfortable and happy. Still, the state of the home and missed appointments
remained problems. The Department was also concerned “that the parents’
ongoing marijuana use[] and possible use of other substances” could be
“hindering the parents’ ability for timely follow through on the home and the
children’s needs.” For these reasons, the Department recommended the court
take jurisdiction of the children while they remained in the home.




                                        6
      At the October 2018 hearing, the court recognized the parents had
made some improvements but found “there [was] a whole lot that [had] not
been done” since the last hearing. The court admonished the parents for
mess still in the house and suggested they move elsewhere if the house was
uninhabitable and the debris not removable. The court admonished the
parents for failing to bring the children to all their appointments and pressed
them to take D.B. to her speech therapy. The court also directed the parents
to look into preschool for D.B., noting most children her age were in some
type of preschool. Regarding drug testing, the Department indicated that
referrals for both parents to test were made regardless of their feelings about
it. When the court sought confirmation that the parents were clear on
testing, Father responded, “We’re clear.”
      In its November 2018 disposition report, the Department commended
the parents on the progress they had made in all areas of concern. They
continued to clear the clutter from the home. No one slept in the yellow-
tagged room anymore, and a baby gate had been installed to block access to
the room. The parents were observed to interact with care and attentiveness
with the children. They set appropriate limits with them and the children
were generally happy. The parents also took the children to medical, dental,
and developmental appointments. They had an appointment scheduled to
discuss a speech therapy referral for D.B.
      The Department’s social worker saw many family strengths, “primary
among them . . . a strong and positive relationship between [Father] and
[Mother], and a strong positive relationship between both children and [their
parents].” It also believed the children were safe in their home with parents
who interacted appropriately and positively with them and appeared
attentive to their needs.



                                       7
      Nonetheless, the Department was still concerned about the home’s
safety. Also, the parents still had to enroll D.B. in preschool and follow
through on the speech therapy referral, given the impact her speech delay
could have on her future growth and well-being. The Department added,
“Underlying these concerns is the possibility that the parents’ ongoing
marijuana use, or potential use of other substances, may be slowing their
ability for timely follow through on the children[’s] needs.” The Department
requested the court declare both children dependents of the court.
      The jurisdiction and disposition hearing was held in December 2018.
The parents submitted on an amended section 300 petition, which alleged
there was a substantial risk T.H. and D.B. would suffer serious physical
harm due to the parents’ failure to provide them with adequate shelter and
medical and dental care, and because the parents were unable to care for
them due to their substance use and abuse. The court found the amended
section 300(b) allegations true and sustained the petition as to both children.
After declaring the children dependents, the court issued its disposition order
for continued in-home placement with formal supervision. The court further
found family maintenance services must be provided. A court appointed
special advocate (CASA) was appointed for each child.
      B.    Unsuccessful Request to Dismiss the Dependency Cases
      Approximately six months later, the Department recommended
dismissal of both dependency cases. The “Family Maintenance
Review/Dismissal Report,” filed in May 2019, concluded that the
Department’s involvement in the family was no longer necessary.
      The home remained only somewhat cluttered. The yellow-tagged
bedroom was noticeably cleared but not repaired due to lack of funds and
J.B.’s mother’s resistance to securing the necessary permit. The Department,



                                       8
however, did not deem the home unsafe for the children because the damaged
room was blocked by a secure gate.
      The parents had also largely been meeting the children’s medical,
dental, and educational needs. D.B. was up to date on her medical
appointments. She had been assessed with a speech delay and recommended
for speech therapy. The social worker observed “striking improvement” in
her speech but still noted a speech delay persisted since the majority of D.B.’s
speech was unintelligible to the social worker. The parents, however, had not
followed through with the referral. The Department also noted that the
parents continued to resist preschool for D.B. and had failed to secure the
preschool spot offered her because they had not submitted required
documentation for enrollment. They considered transportation to and from
the program too difficult, and Mother believed it would be a challenge for
D.B. to attend because she got upset leaving her parents. While the
Department found these decisions unfortunate, neither constituted a safety
hazard or placed D.B. at risk of harm. Moreover, the social worker found
D.B. to be happy, energetic, playful, and much less shy than in the early days
of the dependency case.
      The Department acknowledged that both parents indicated a
willingness to drug test but regularly declined for a variety of reasons. They
continued to acknowledge regular marijuana use but claimed they used no
other substances that would require testing. Neither believed their
marijuana use impacted their parenting. They believed smoking helped them
cope with stress and abstain from other drugs. Mother’s therapist no longer
believed she was using methamphetamine since initially raising the concern
when the dependency case began.




                                       9
      In the Department’s assessment, the children were safely and
appropriately cared for by both Father and Mother. The parents had made
“marked improvement” in attending to the children and were meeting their
basic needs. The children’s CASA agreed with the Department’s dismissal
recommendation.
      At the June 2019 hearing on the Department’s dismissal request, the
court noted the parents’ good work but did not believe D.B.’s needs were
being met. The court asked the parents why D.B. was not in speech therapy
or preschool. The court viewed these as “two important pieces that have not
yet happened . . . because otherwise [D.B. was] going to be extraordinarily
disadvantaged when she start[ed] kindergarten.” The court also instructed
the parents to take pictures of the house. The dismissal hearing was
continued to allow the parents to address the court’s concerns.
      The Department filed a supplemental memorandum in advance of the
next hearing. Speech therapy could not begin for D.B. until school resumed
in the fall. D.B. was on a waitlist for preschool, and the parents still need to
submit documents to enroll her. The Department had not yet received the
house photos they requested from the parents.
      At the July 2019 hearing, the court denied the request to dismiss the
dependency cases. The court noted it had asked the parents “for months and
months” to enroll D.B. in preschool, and learning that the paperwork had
been finally submitted the day of the hearing was “very distressing” and did
not “speak highly of [the parents’] ability to manage [the] children.” The
court also noted its request for photos of the home to make sure it was “an
environment that was physically safe for the children.” The two undated
photos of a fraction of the house which were shown to the court on a
smartphone were not satisfactory. The court stated to the parents, “You have



                                       10
not addressed the issues which brought you to this Court’s attention. I’m
inside very angry with you right now because you’ve been given a lot of
support, a lot of optimism and you can’t do those three simple things I asked
you to do.”
      Two months later, the Department filed a supplemental memorandum
updating the court on the parents’ progress. D.B. began attending preschool
and received a new referral for speech therapy.
      At the September 2019 hearing, the court again declined to dismiss the
dependency petitions. The parents did not demonstrate adequate progress to
the court. The court recognized D.B. was in preschool but was frustrated she
still had not begun speech therapy, which had been ordered a year ago. The
court was also presented with photos of the house at the hearing but wished
they had been submitted earlier.
      The parents’ “lack of follow through” prompted the court to question
why the parents could not get “simple things” completed. The court
explained, “Here’s what I see. I see that you both have a history of drug
abuse, that you are refusing to test, and it makes me wonder if that is . . .
what is going on in the home, because you are not taking care of the kids in a
way that meets their basic educational and medical needs.” The court asked
the parents why they were not drug testing, and Father responded, “I think
it’s a slap in the face. He explained he had not been in trouble for drugs for
almost 20 years. The court ordered they test. To the parents, the court
further added, “[I]f you want to show me that you can get things done, you
can take care of business . . . I would like to have some clean tests.” Both
parents indicated they could comply.




                                       11
      In an effort to get D.B. into speech therapy, the court assigned the
CASA her educational rights. It also ordered six more months of family
maintenance services.
      C.     Section 342 and Section 387 Petitions
      In the months following the unsuccessful dismissal request, the
parents’ progress came to a halt. On February 20, 2020, both children were
detained and placed in foster homes.
      On February 24, 2020, the Department filed section 342 petitions for
both children asserting new, independent allegations for the court’s
jurisdiction. It also filed section 387 petitions seeking the children’s removal
from Father’s and Mother’s custody. The amended section 387 petitions
alleged the children’s prior dispositions had been ineffective. The petition for
D.B. attributed this to both Father and Mother’s refusal to drug test or
otherwise address their substance abuse, despite the Department’s efforts to
provide them transportation for this service. It further alleged both parents
continued to minimize D.B.’s needs and had not demonstrated minimal
benefit from the many services provided them to address the risks to D.B.
      The Department submitted its section 342/387 detention reports for
both children which explained the events leading up to the new petitions.
      Mother’s long-time therapist reported that Mother regularly described
periods when Father went away and did not tell her where he was going or
when he would return. Twice Mother showed up to sessions with an
overnight bag and indicated she was going to leave for a few nights to “ ‘show
[Father] what it’s like.’ ”
      According to D.B.’s report, there continued to be difficulties getting her
to speech therapy. The parents remained “unable or unwilling” to have her
evaluated, despite “extensive services” provided by the Department, which



                                       12
included coordinating with the school district, D.B.’s medical provider, her
CASA, and the family case manager. Mother represented on the referral that
D.B. had no developmental delays or unmet developmental needs,
notwithstanding the concerns D.B.’s medical providers had repeatedly
expressed about her development for over a year and her diagnosed speech
delay. Only when D.B.’s CASA intervened and resubmitted the referral was
D.B. assessed by the school district. D.B.’s teachers agreed that she needed
an assessment for her communication because she seemed to “have needs
that [were] either related to speech or her processing of language.” They
noted D.B.’s significant progress in preschool and insisted that she stay in
school, in light of a threat Mother made to withdraw her.
      Registering D.B. for kindergarten was also a challenge. Mother did not
respond to outreach from the family case manager, who had to visit the
family at home to get the parents to register D.B. by the approaching
deadline. Mother did not get out of bed, and Father was unable or unwilling
to participate. Eventually, Mother registered D.B. for school but not without
“intense guidance and consistency” from the case manager.
      While D.B. attended some of her health appointments, she missed two.
The Department was also concerned about D.B.’s safety after learning that
Mother had driven her daughter, even though Mother did not have a driver’s
license.
      The parents persisted in their refusal to be drug tested despite even
more extensive efforts by service providers to facilitate the process. In late
September 2019, the Department arranged for the parents to get tested at a
closer, local facility, but neither parent responded to the Department’s
outreach. At a scheduled home visit, the social worker discussed test logistics
with them and told them they would have 24 hours to report to the local



                                       13
testing site after being notified of their required test date. They were also
told if they failed to report, the Department would consider that a positive
test for illicit substances. When they were informed of their test date, both
said they could not go. Mother said she had to take D.B. to a playdate. When
encouraged to test while the children were in school, Mother indicated the
bus stop, about 0.7 miles away, was too far from the house. Neither parent
ever reported to the local site to test. In another attempt, the Department
arranged for a taxi paid for by the Department to take them to a test site.
Neither followed through with the arrangement. The family’s wraparound
services clinician also “did extensive work” with the parents to facilitate the
testing, and offered to set up the appointment and provide transportation
there. The test site attempted to reach the parents but never heard back.
      In the Department’s view, “the previous in-home disposition ha[d] not
been effective in remedying the issues in this case. The progress . . . made
[was] largely attributable to outside service providers completing steps for
the parents. The Department ha[d] not observed any increase in insight or
responsibility on the part of [Father]. There continue[d] to be pervasive
issues of neglect, which the parents seem[ed] unable or unwilling to
acknowledge, which indicate[d] that an in-home disposition is no longer
suitable in this case. The Department remain[ed] increasingly concerned
about the impact of the parent’s mental health issues as well as the parents’
resistance to engage in drug testing and/or substance abuse treatment.” At
the February 2020 hearing, the court detained both children.
      The jurisdiction and disposition reports for each child, filed in March
2020, recommended the court sustain the section 342 and 387 petitions.
According to the reports, the children lived apart from each other in separate




                                       14
placements. D.B. was moved from a foster home to be with her godmother in
Sonoma County.
      D.B.’s report included the results of her evaluation for an
individualized education program (IEP). She qualified for one due to “serious
developmental delays in her speech, communication, hyperactivity, and
possibly intellectual ability.” She scored “Extremely Low” in verbal
comprehension, fluid reasoning, and processing speed with scores in the
0.1st, 1st, and 0.5th percentiles, respectively. She scored “Low” in working
memory, sentence expression, and sentence comprehension, with scores in
the 4th, 3rd, and 2nd percentiles, respectively. The IEP assessment team
offered several recommendations to D.B.’s home care providers to address her
development needs.
      To support its section 387 petitions, the Department largely repeated
the many challenges described in the February 2020 detention report getting
the parents to drug test. The Department recommended out-of-home
placement as the most appropriate disposition for both children.
      The Department’s addendum reports updating the status of each child
were filed on late May 2020. D.B. continued to do well in her placement with
her godmother in Sonoma County. She was in preschool and being assessed
for mental health services.
      Meanwhile, Mother revoked the release that had allowed the
Department to speak with her mental health providers. This left the
Department unable to confirm Mother’s ongoing participation in therapy.
      On June 2, 2020, the court conducted a joint jurisdiction and
disposition contested hearing. Mother objected to the court taking
jurisdiction under the 342 petitions and removing the children from her
custody under the 387 petitions. Neither parent called any witnesses.



                                      15
      The court sustained the amended section 342 petitions for both
children. The sustained amended petition for D.B. alleged she was at risk
under section 300(b) based on Mother’s mental illness and Father’s
undiagnosed and unmanaged mental health symptoms.
      The court also sustained the amended section 387 petitions for both
children. In its disposition orders, the court found that placing the children
at home would be contrary to their welfare, and removal from the parents
was necessary. The court found each child’s out-of-home placement
appropriate. The parents were ordered to participate in reunification
services. Mother also indicated she was willing to sign a limited release that
would allow the Department to confirm her attendance at therapy and her
progress towards meeting her goals.
      Mother now appeals.
                                  DISCUSSION
      Mother argues there was insufficient evidence to support the court’s
order removing D.B. from her custody. We disagree.
      “A section 387 supplemental petition is used to change the placement of
a dependent child from the physical custody of a parent to a more restrictive
level of court-ordered care. [Citations.] In the jurisdictional phase of a
section 387 proceeding, the court determines whether the factual allegations
of the supplemental petition are true and whether the previous disposition
has been ineffective in protecting the child. [Citations.] If the court finds the
allegations are true, it conducts a dispositional hearing to determine whether
removing custody is appropriate. [Citations.] A section 387 petition need not
allege any new jurisdictional facts, or urge different or additional grounds for
dependency, because a basis for juvenile court jurisdiction already exists.
[Citations.] The only fact necessary to modify a previous placement is that



                                       16
the previous disposition has not been effective in protecting the child.” (In re
T.W. (2013) 214 Cal.App.4th 1154, 1161 (T.W.); § 387; Cal. Rules of Court,
rule 5.565; see also In re Miguel E. (2004) 120 Cal.App.4th 521, 542.)
      “When a section 387 petition seeks to remove a minor from parental
custody, the court applies the procedures and protections of section 361.”
(T.W., supra, 214 Cal.App.4th at p. 1163.) Under section 361, before a minor
can be removed from a parent’s custody, the court must find by clear and
convincing evidence “[t]here is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-being of the
minor if the minor were returned home, and there are no reasonable means
by which the minor’s physical health can be protected without removing the
minor from the minor’s parent’s . . . physical custody.” (§ 361, subd. (c)(1);
T.W., supra, at p. 1163.) “A removal order is proper if based on proof of
parental inability to provide proper care for the child and proof of a potential
detriment to the child if he or she remains with the parent. [Citation.] ‘The
parent need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is on averting
harm to the child.’ ” (In re N.M. (2011) 197 Cal.App.4th 159, 169-170.)
      On appeal, we review an order sustaining a section 387 petition for
substantial evidence. (In re D.D. (2019) 32 Cal.App.5th 985, 990.)
      The record here provides more than substantial evidence that D.B. was
at risk of facing substantial danger to her physical health, safety, protection,
or physical or emotional well-being if she were to remain in her Mother’s
care, despite Mother’s apparent love and devotion to her daughter. Much of
the same evidence we determined supported D.B.’s removal from her Father’s
custody applies to Mother as well. Like Father, Mother submitted to and the
court sustained the original dependency petition on grounds that her



                                       17
substance use and abuse put the children at substantial risk of serious
physical harm or illness. Further, her substance use continued to be an
ongoing issue. She acknowledged daily use of marijuana and alcohol, while
refusing or resisting drug testing over the course of a nearly 18-month
dependency case and despite the repeated orders and the tremendous efforts
undertaken by her social worker, case manager, and other service providers
to facilitate the process. Absent testing, the court was unable to determine
whether Mother was using or abusing other substances and reasonably
construed her persistent refusal to test as evidence of substance abuse. (See
In re Kadence P. (2015) 241 Cal.App.4th 1376, 1384 [“As we have previously
explained, a missed drug test, without adequate justification, is ‘properly
considered the equivalent of a positive test result[.]’ ”].)
      In addition, there was substantial evidence that D.B.’s in-home
placement with Mother was no longer effective in protecting D.B. D.B.’s IEP
evaluation showed severe developmental delays that had been unaddressed
for many months while in her parents’ care, despite the efforts by the
Department, medical providers and CASA, and orders from the court. The
IEP evaluation made apparent D.B. had significant developmental needs
which could adversely affect her future growth and well-being and which
required the attention and commitment of her caregivers. Yet Mother had a
poor track record of timely addressing her daughter’s education and
developmental needs. For over a year, she resisted or took no action in
getting D.B. evaluated for speech therapy and other developmental delays.
When D.B. was finally assessed—nearly 18 months after the court ordered
her parents to do so—the scope and severity of D.B.’s developmental delays
were notable, making the parents’ neglect in following through on the speech
therapy referrals all the more distressing. Also, while Mother managed to



                                         18
register D.B. for school, it required “intense guidance and consistency” from
the case manager. Despite the significant improvements D.B. had shown at
school, Mother still threatened to withdraw her. This evidence was sufficient
to establish D.B. was at risk of harm if the prior disposition leaving her with
Mother had been maintained.
      The record also provides substantial evidence that there were no
reasonable means by which the D.B.’s physical health could be protected
without removing her from Mother’s custody. A parent’s past conduct,
including history of compliance with the child welfare agency, is relevant
when evaluating whether alternatives to removal exist. (In re Cole C. (2009)
174 Cal.App.4th 900, 917.) Although the court must consider alternatives to
removal, it has broad discretion in making a dispositional order. (Ibid.)
Here, the Department made reasonable efforts to prevent the need for D.B.’s
removal. After the court exercised jurisdiction over D.B. and declared her a
dependent of the court, the Department recommended and the court ordered
in-home placement with formal supervision and family maintenance services.
With D.B. in her custody, Mother failed to sustain the progress necessary
towards meeting her case plan goals. While she regularly attended therapy,
not once did she comply with the court’s order to drug test even though she
had a history of drug use, admitted to using when the dependency was
initiated, and acknowledged daily marijuana and alcohol use throughout the
dependency. Further, the Department and the court had already attempted
D.B.’s in-home placement, during which time Mother either minimized or
disregarded D.B.’s developmental needs. This was sufficient evidence to
support the court’s finding that no reasonable means to protect D.B. were
available without removing her from Mother’s custody.




                                       19
      Mother argues, “The court and the [D]epartment were concerned
mother was using alcohol and marijuana while caring for the children, that
the parents had not made progress in securing safe housing or that mother
had adequately addressed her mental health issues. But none of these issues
were substantial, clear and convincing evidence that showed [D.B.] would be
at risk of substantial harm if she was placed with mother while mother
completed services.” She adds that the home was determined to be safe for
the children. Even if the family home was habitable and safe, there was still
substantial evidence Mother was unable to provide proper care for D.B. and
proof of a potential detriment to her if she remained there with Mother.
Mother’s disregard of D.B.’s significant developmental needs, discussed ante,
is a clear example of that.
      Mother also contends there were reasonable means to keep D.B. safe
without removing her, since she was “already under the supervision of the
court and the [D]epartment,” and “[i]t was likely [she] and [Father] had
incentive to comply with the court orders in order to continue having [D.B.] in
Mother’s custody.” The record does not support her contentions. Under
Mother’s supervision, D.B.’s developmental needs were disregarded for over a
year, even though the Department, the CASA, and the court pressed her to
follow through on the speech therapy referrals. In addition, over the course
of the in-home placement, Mother demonstrated no compliance with the
court’s drug testing order, even with D.B. actively under the court’s
jurisdiction and with the ever-present prospect of removal. We do not
consider it reasonable to return D.B. to the same situation in which service
providers and the Department were continuously required to intervene and
work over Mother’s resistance or inaction to ensure D.B.’s developmental
needs were being met.



                                      20
                                 DISPOSITION
      The juvenile court’s findings and order as to the section 387 petition
related to D.B. are affirmed.




                                      21
                                           _________________________
                                           Petrou, Acting P.J.


WE CONCUR:


_________________________
Jackson, J.


_________________________
Wiseman, J.*




*
 Retired Associate Justice of the Court of Appeal, Fifth Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                      22